UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 24, 2009 LEGEND INTERNATIONAL HOLDINGS, INC (Exact name of registrant as specified in its charter) Delaware 000-32551 23-3067904 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) Level 8, 580 St Kilda Road, Melbourne, Victoria Australia 3004 (Address of Principal Executive Office) (Zip Code) 61-3-8532-2866 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01:Other Events Introduction Legend International Holdings, Inc (OTCBB: LGDI)(“Legend”) announced today an update to its phosphate project including exploration results from drilling completed so far from the Paradise North deposit (EPM 17330, formally Lady Jane). The highlights include: · Thick (~7m), high grade (>30% P2O5) and near surface (average 12m overburden) drill intersections at Paradise Nth deposit provide Legend with opportunity to produce a higher quality Direct Shipping Ore (DSO) with lower operational costs. · Paradise North DSO Mining Lease (MLA 90191) awarded “No-EIS” decision and to be progressed under an Environmental Management Plan consistent with Legends fast tracked DSO project. · Pilot beneficiation plant commissioned and commences operation. · Bankable Feasibility Study for 1Mtpa beneficiation plant awarded to Ausenco Minerals. Legend is an exploration company actively exploring and developing phosphate projects in the Georgina Basin in North West Queensland, Australia (see figure 1). The purpose of this report is to release an update of exploration and resource development results on the Paradise North Direct Shipping Ore (DSO) project and also to give an update on the general developments of the phosphate project. The results currently returned from the assay laboratory will be used to develop an Australian JORC1 Guidelines 2004 compliant Mineral Resource estimate by the end of 2009. The Paradise North project is a known phosphate deposit which contains a historical non-JORC compliant resource reported within publically available documentation2. The historical estimate is not a Mineral Reserve estimate as defined by the US SEC Industry Guidelines.
